—Appeals 1 and 2 affirmed, with ten dollars costs and disbursements payable out of the fund in the possession of the defendant. Appeal 3 dismissed, without costs, on consent. All concur, except Thompson, J., not voting. (One order brings in additional parties defendant; the second order denies motion of plaintiff to remove cause from equity calendar; the third order denies plaintiff’s motion to vacate a temporary injunction. The action is brought to recover money deposited in a joint bank account.) Present — Sears, P. J., Edgcomb, Thompson, Lewis and Cunningham, JJ.